Citation Nr: 0022728	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for a left foot disorder, characterized as a left 
Achilles tendinitis disability.  

2.  Entitlement to an original evaluation greater than 10 
percent for a disability characterized as degenerative disc 
disease of the lumbar spine at L4-L5.  

3.  Entitlement to service connection for a hypertension 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to July 
1995.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That decision denied the veteran's claim for 
entitlement to service connection for a hypertension 
disability, and established service connection for a left 
Achilles tendinitis disorder, and a low back disability, each 
evaluated as 10 percent disabling.  The veteran disagreed 
with both the failure to establish service connection for a 
hypertension disability, and with the original 10 percent 
evaluations assigned.  

We note that pursuant to a written request dated February 
2000 by the veteran's representative, (noting that the 
original VA Form 21-22 was improper due to multiple 
organizations listed in box three), clarification as to which 
organization the veteran desired to represent him was 
obtained by letter dated April 2000.  


FINDINGS OF FACT

1.  The veteran presently carries a diagnosis of borderline 
hypertension.  

2.  The veteran's service medical records show that he 
manifested elevated blood pressure readings in service.  

3.  The veteran was diagnosed with borderline hypertension in 
a July 1996 VAE. 


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran was diagnosed with borderline hypertension in the 
report of a July 1996 VA examination [VAE] (it is unclear if 
he was taking medication at that time), within one year from 
his discharge from service, and his SMRs appear to show a 
history of elevated blood pressure readings during service.  
Thus, we find that his claim is well grounded.  



ORDER

The claim of entitlement to service connection for 
hypertension is well grounded.  To this extent only, the 
appeal is granted.

REMAND

We note that careful review of the record discloses that the 
veteran has submitted two additional private medical records 
which were not included as evidence reviewed in his Statement 
of the Case (SOC) dated December 1997, and that a 
Supplemental Statement of the Case (SSOC) does not appear to 
be of record.  

We first note that the first record, dated April 1996 and 
submitted with the veteran's notice of disagreement, appears 
to be relevant to the issue of whether an increased original 
evaluation for a left foot disability is warranted, thus, 
this claim must be remanded for the promulgation of a SSOC 
including this evidence.  

The second record, dated February 1998, and submitted at a 
later date, appears to be relevant to the veteran's low back 
disability, and thus, this claim must also be remanded for 
the promulgation of a SSOC including this evidence.

Finally, we note that the veteran was diagnosed with 
borderline hypertension in the report of a July 1996 VA 
examination [VAE], and that his SMRs appear to show a history 
of elevated blood pressure readings during service.  We 
determine that a medical opinion is necessary in this case.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule the veteran 
for a VA examination and an opinion on 
whether the veteran's current 
hypertension disability began in service.  

2.  The RO should review the private 
medical evidence described above and 
submitted in conjunction with the 
veteran's appeal, and promulgate a SSOC.  


3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


